Case 8:19-cv-02523-TPB-AAS Document 105-1 Filed 01/28/21 Page 1 of 4 PageID 667




                          UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA (TAMPA)

                             CASE NO.: 8:19-cv-02523-TPB-AAS

  STEWART ABRAMSON, individually and                      CLASS ACTION
  on behalf of all other similarly situated,

         Plaintiff,

         v.

  FEDERAL INSURANCE COMPANY et al.,

         Defendants.


       0995316 B.C. LTD. D/B/A XENCALL’S OBJECTIONS AND RESPONSES TO
                  PLAINTIFF’S FIRST SET OF INTERROGATORIES

        Defendant, 0995316 B.C. LTD. d/b/a XenCall (“Xencall”), by and through undersigned

 counsel, serves its Responses to Plaintiff’s First Set of Interrogatories propounded by Plaintiff

 Stewart Abramson.

                               OBJECTIONS AND RESPONSES

         1.     Identify each and every person who provided the information to answer

 interrogatories in this case and specify the interrogatories about which each such person provided

 information.

         ANSWER: Jason Jantz.

         2.     Identify by make, model, structure and location the system(s), platform(s), and/or

 equipment used by Bay Area to place telemarketing calls.

         ANSWER: XenCall dos not have information responsive to this Interrogatory.

         3.    In response to which (if any) requests for production in this case have you produced
 no responsive documents?
Case 8:19-cv-02523-TPB-AAS Document 105-1 Filed 01/28/21 Page 2 of 4 PageID 668




           ANSWER: XenCall refers Plaintiff to XenCall’s written responses to Plaintiff’s First
           Requests for Production, which identify whether responsive documents are being produced for
           each Request for Production.

           4.      If you contend that Plaintiff provided consent to receive solicitation telephone

 calls, state all facts in support of that contention and identify the date(s) on which and the means

 by which you contend you obtained such consent.

           ANSWER: XenCall does not have information responsive to this Interrogatory.

           5.      Identify any person (whether employed by you or not) whom you have disciplined,

 reprimanded, or taken similar action against for engaging in, facilitating, or allowing allegedly

 unlawful or unauthorized telemarketing to occur on your platform or system. In your answer,

 please identify all persons involved in any investigation, describe the reasons for your disciplinary

 action or reprimand, and describe the action taken against the person.

           ANSWER: XenCall objects to this Interrogatory because it is not relevant to any party’s claim
           or defense and is disproportionate to the needs of the case. These Interrogatories define
           “telemarketing” to mean, in relevant part, “a call, SMS, MMS, fax or other
           telecommunication that could have generated or was intended to generate leads, customers
           or sales for you within the United States.” These Interrogatories further define “you” to
           mean “the entity to which these requests are propounded and includes, without limitation,
           any of its past or present offices, locations, divisions, affiliates, subsidiaries, successors,
           predecessors, partners, joint venturers, officers, directors, employees, agents, attorneys or
           representatives,” i.e., XenCall. However, the allegations in the First Amended Complaint
           (“FAC”) have nothing to do with “telemarketing” as defined by Plaintiff. The FAC alleges
           a telephone call made by another company, identified by Plainitff as Bay Area Health,
           LLC (“Bay Area”), intended to generate a sale for Bay Area. Therefore, this Interrogatory
           seeking information related to telecommunications that “could have generated or was
           intended to generate leads, customers or sales for” XenCall—not Bay Area—is wholly
           irrelevant to Plaintiff’s claims that relate only to telecommunications that “could have
           generated or was intended to generate leads, customers or sales for” Bay Area.1 Any effort
           XenCall would need to undertake to answer this irrelevant Interrogatory would be
           disproportionate to the needs of this case because the discovery serves of no importance
           in resolving the issues in this case, and thus no benefit to any party, so the burden and
           expense of the proposed discovery outweighs its likely benefit—that is, no benefit at all.



 1
   XenCall has not served a responsive pleading as of the date of these responses, but there is no reason to believe
 that this interrogatory would be relevant to any anticipated defenses.
Case 8:19-cv-02523-TPB-AAS Document 105-1 Filed 01/28/21 Page 3 of 4 PageID 669




       Additionally, XenCall recently filed a Motion to Dismiss based in part on the fact that
       Plaintiff’s claim is based on an unconstitutional statute—therefore he has no claim at all—
       and because XenCall is not subject to personal jurisdiction in Florida. Because of these
       threshold jurisdictional and dispositive issues pending before the Court, any effort
       XenCall would need to undertake to answer this Interrogatory would be disproportionate
       to the needs of this case unless and until the Motion to Dismiss is adjudicated, subject to
       the other objections asserted in this response. XenCall filed a Motion to Stay discovery
       pending resolution of its Motion to Dismiss. See ECF 79.

       6.    State all facts in support of any affirmative defenses you have raised.

       ANSWER: XenCall has not served a responsive pleading with affirmative defenses as of
       the date of these responses. Nonetheless, XenCall objects to this request on the basis that
       it is (1) overly broad; (2) duplicative of other discovery requests; and (3) unduly
       burdensome because it requires XenCall to create and provide the equivalent of a lengthy
       narrative or otherwise detailed account of its entire case. An interrogatory asking a
       defendant to “[d]escribe in detail all facts, proof, or evidence which, in whole or in part,
       form the basis of any defense or affirmative defenses pled in this lawsuit” is an improper,
       so-called “‘blockbuster’ interrogatory.” Nieman v. Hale, No. 3:12-cv-2433-L-BN, 2013
       WL 6814789, at *10 (N.D. Tex. Dec. 26, 2013) (citing Grynberg v. Total S.A., Inc., No.
       3–cv–1280, 2006 WL 1186836, at *5–*7 (D. Colo. May 3, 2006). “[A] party cannot
       ordinarily be forced to prepare its opponent’s case.” Id. (quoting 8B Wright, Miller &
       Marcus, Fed. Prac. & Proc. § 2174 (3d ed.2013). See also Megdal Assocs., LLC v. La-Z-
       Boy, Inc., No. 14-81476-CIV, 2016 WL 4503337, at *6 (S.D. Fla. Feb. 1, 2016) (agreeing
       with Hilt v. SFC, Inc., 170 F.R.D. 182, 188 (D. Kan. 1997)(finding interrogatory overly
       broad and unduly burdensome where it sought “each and every fact supporting all of the
       allegations in Counts I through IV of [the] Complaint”)). XenCall also objects because
       this Interrogatory calls for the mental impressions of XenCall’s counsel as to how XenCall
       will defend against Plaintiff’s claims, and such mental impressions are protected work
       product.

       Additionally, XenCall recently filed a Motion to Dismiss based in part on the fact that
       Plaintiff’s claim is based on an unconstitutional statute—therefore he has no claim at all—
       and because XenCall is not subject to personal jurisdiction in Florida. Because of these
       threshold jurisdictional and dispositive issues pending before the Court, any effort
       XenCall would need to undertake to answer this Interrogatory would be disproportionate
       to the needs of this case unless and until the Motion to Dismiss is adjudicated, subject to
       the other objections asserted in this response. XenCall filed a Motion to Stay discovery
       pending resolution of its Motion to Dismiss. See ECF 79.

 DATED: October 30, 2020                    Respectfully submitted,

                                            By:     /s/ Jeffrey A. Backman
                                                    Jeffrey A. Backman
                                                    Florida Bar No. 662501
                                                    GREENSPOON MARDER LLP
Case 8:19-cv-02523-TPB-AAS Document 105-1 Filed 01/28/21 Page 4 of 4 PageID 670




                                                   200 E. Broward Blvd., Suite 1800
                                                   Ft. Lauderdale, FL 33301
                                                   (954) 491-1120
                                                   jeffrey.backman@gmlaw.com
                                                   khia.joseph@gmlaw.com

                                                   Attorney for Xencall

                               CERTIFICATE OF SERVICE
        I hereby certify that, on October 30, 2020, a true and correct copy of the foregoing

 document was forwarded to all counsel of record in compliance with the Federal Rules of Civil

 Procedure.

                                           By:     /s/ Jeffrey A. Backman
                                                   Jeffrey A. Backman
